Title: To Thomas Jefferson from John Borthwick Gilchrist, 12 December 1824
From: Gilchrist, John Borthwick
To: Jefferson, Thomas


Venerable & Respected Citizen!
N11 Clarges Street London
12th Decr 1824
I feel unwilling to degrade a Freeman of your real rank and standing in the glorious annals of your noble & thriving country with any other appellation than the one with which this address has been commenced, on a heart rending theme to all the admirers of honest John Cartwright, who has ever been esteemed by myself as the last and best of good Englishmen; a sentiment to which I am sure you will cordially subscribe, from the recent correspondence you enjoyed with that amiable & worthy character. Your last satisfactory and admirable letter dated Monticello Virginia 5 June 1824 is now before me respecting which our departed friend’s accomplished Niece and adopted daughters note to me will convey authentic information but I must add that this Lady and the relatives of the family have since requested me not to publish your valuable epistle as they intend doing so very soon in a regular memoir of the lamented Patriots long and consistent life, for which materials are at present collecting from all respectable quarters at home & abroad. Any hints or documents from your able hands will be appreciated and used as they certainly will deserve, and I shall deem my self highly honoured, if made the humble medium of such interesting communications, from the favoured Land of genuine Liberty and enlightened Republicanism, the rising prosperity of which, every generous breast in the old & new world hails with rapture; as the dawn of universal freedom, peace & good will among the hitherto wretched sons of man.		After respectfully soliciting your attentive perusal of the accompanying printed papers, I need hardly urge your zealous assistance in the good cause of gratitude or veneration for public and private virtue personified in the existence of John Cartwright, now no more but whose memory shall live embalmed in the bosoms of all liberal politicians long after the proud Holy Alliance, with their bloated train of knaves, fools and slaves shall be levelled with the dust and their names obliterated from the page of history. Among the last sentences which the upright Radical Reformer, & downright Republican Cartwright uttered, was the following on his death bed. “Say to all enquiring friends that I have never ceased to entertain the most consoling hopes of the ultimate establishment of civil and religious liberty: but to this end there must be virtuous instruments, which it is to be hoped the times will yet supply.” As America has done ample justice to the gallant La Fayette while living I cannot believe She will forget entirely the only magnanimous British Officer who scorned to raise his arm against her infant liberties, now that he is dead and gone “to that undiscovered country from whose bourne no traveller returns”—no the manly spirit of freedom repells the suspicion, and as the Americans are most ardent admirers of grecian courage opposed to brutal tyranny with merited success, they cannot well overlook the fair claims which their young english champions political labours half a century ago had on their applause, as a rare instance of devotion to the welfare and emancipation of his transatlantic brethren. May I entreat of you to forward the accompany volume to your compatriot and fellow founder of Columbias freedom & independence Samuel Adams, for whom it was found marked by Cartwrights pen a short time previous to his decease among his books & papers. Miss Cartwright having consigned the work to my care, I trust you will pardon any inadvertency on my part should its transmission subject you to the least inconveniency for I should indeed be grieved were I innocently to offend, characters like yours, whom I have always looked upon with pride and high regard as among the saviours of their native land.Allow me to subscribe my self Excellent CitizenYours with cordial esteemJohn Borthwick GilchristPray forward the letter for Captn Wormeley from Miss Cartwright. I cannot help feeling some alarm at the number and magnitude of your encreasing Institutions lest they like those of other countries, ours included, degenerate into Prostitutions to enslave rather than to defend the citizens of a free state, so long however as America is virtuous enough to retain universal suffrage, election by ballot at short intervals her brave sons have little to fear from the seeds of corruption which are sown in most grand establishment supported by Government. Your existing naval examination and consequent rise in the service are inimitable, and sooner or later will humble the maritime arrogance of Britain unless we have common sense enough to take this one leaf from your book of republican economy—In short it strikes me that private academies surpass national ones in utility without being those hotbeds of venality and tory  that the whole of the British Colleges, Corporations &c have been during some centuries past. Wherever the rulers of a free community shall bona fide promote those candedates only who upon a fair but rigid trial of skill shall be found the most meretorious in every requisite accomplishment there will be little if any need for endowed Universities which I call dormitories for learned drones only—Give me one ounce of useful knowledge to every pound of learning in a society of rational beings, and the result will soon show itself to surrounding neighbours in scientific strides to the ne plus ultra of human power, which we yet have no means of duly estimating—Adieu.